—In a juvenile delinquency proceeding, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated September 13, 1999, which, upon a determination of the same court dated August 20, 1999, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent, and placed him for 18 months with the New York State Office of Children and Family Services.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant was one of a group of teenage boys riding bicycles who were stopped by the police at approximately 2:00 a.m. on July 15, 1999, in Brooklyn. The police had received a report of a nearby gunpoint robbery carried out by youths on bicycles. As the police began frisking the boys, the appellant rode away on his bicycle and the police pursued him. The police observed the appellant pull a black semi-automatic pistol from his front pocket and drop it to the ground as he rode away.
*239The Family Court correctly found that the appellant had abandoned the gun in an “independent act involving a calculated risk” (People v Boodle, 47 NY2d 398, 404; cf., People v Murray, 247 AD2d 410). This act attenuated any taint of alleged unlawful police conduct stemming from the stop and frisk (cf., People v Felton, 78 NY2d 1063). Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.